Citation Nr: 0528271	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  94-33 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a left elbow spur.  

2.  Entitlement to service connection for right fifth finger 
fusion of the distal interphalangeal joint.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as shortness of breath due to 
undiagnosed illness.  

4.  Entitlement to service connection for numbness and 
cramping in the arms and hands, to include as due to 
undiagnosed illness.  

5.  Entitlement to service connection for tailbone (coccyx) 
pain, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as memory and sleep impairment, 
to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1963 to July 1966, 
and from August 1976 to December 1992, which included a tour 
of duty in Saudi Arabia during the Persian Gulf War from 
January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, denied the 
benefits sought on appeal.  In September 1994, the appeal was 
transferred to the Nashville, Tennessee, VA RO, which denied 
the undiagnosed illness claims in September 1995.  In 
September 1997, the appeal was transferred to the North 
Little Rock, Arkansas, VA RO, and this VA RO continued the 
denial of all of the claims presently on appeal in January 
1999 and March 2005.  

The record also shows that multiple other recent adjudicative 
matters are not in appellate status.  A December 2004 RO 
decision denied a claim of service connection for multiple 
joint pain, including degenerative joint disease of the left 
knee, to include as due to undiagnosed illness.  A March 2005 
rating decision granted a claim for special monthly 
compensation based on the loss of use of a creative organ.  
Additionally, in April 2005, the veteran withdrew issues 
regarding the disability evaluations of several service-
connected disabilities, including lumbar spine degenerative 
arthritis and degenerative disc disease with radiculopathy, 
currently rated as 40 percent disabling; cervical strain, 
currently evaluated as 10 percent disabling; right knee 
osgood-schlatter's disease, status post excision, currently 
evaluated as 10 percent disabling; tinnitus, currently 
evaluated as 10 percent disabling; irritable bowel syndrome  
with duodenitis, currently evaluated as 10 percent disabling; 
muscle tension headaches, currently evaluated as 10 percent 
disabling; and, noncompensably disabling right ear hearing 
loss, sinusitis, erectile disfunction and actinic keratosis, 
forearms and hands.  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claims on appeal, and has obtained and 
fully developed all evidence necessary for the equitable 
disposition of the claims.  

2.  A left elbow spur, with mild arthritis, was incurred in 
active service.  

3.  A right fifth finger fusion of the distal interphalangeal 
joint was incurred in active service.  

4.  Chronic obstructive pulmonary disease (COPD), including 
shortness of breath including as due to undiagnosed illness, 
was not incurred in, or aggravated by, active service.  

5.  Chronic numbness and cramping in the arms and hands, 
claimed as and including as due to undiagnosed illness, was 
not incurred in, or aggravated by, active service.  

6.  Chronic tailbone pain, claimed as and including as due to 
undiagnosed illness, was not incurred in, or aggravated by, 
active service.  

7.  A chronic acquired psychiatric disorder, claimed as 
memory and sleep impairment including as due to undiagnosed 
illness, to include major depression, was not incurred in, or 
aggravated by, active service.  




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left elbow spur, with mild arthritis, are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  The criteria for the establishment of service connection 
for a right fifth finger fusion of the distal interphalangeal 
joint are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

3.  The criteria for the establishment of service connection 
for chronic obstructive pulmonary disease, with pulmonary 
empysema, to include as shortness of breath due to 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2005).   

4.  The criteria for the establishment of service connection 
for a psychiatric disorder, to include major depression, and 
memory lapses and sleep impairment due to undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2005).   

5.  The criteria for the establishment of service connection 
for numbness of the arms and hands, to include as due to 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2005).   

6.  The criteria for the establishment of service connection 
for tailbone pain, to include as due to undiagnosed illness, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2005).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims of service connection on appeal; and whether each 
claim on appeal has been fully developed in accordance with 
the VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The veteran's claims on appeal were received at the RO in 
October 1992 and October 1993, and denied in an RO decision 
of March 1995, prior to the enactment of VCAA in November 
2000.  The RO provided notice of VCAA in June 2004 and 
January 2005, after the initial RO decision to deny the 
claims on appeal in March 1994, but prior to the 
readjudication of each of the claims on appeal in a March 
2005 supplemental statement of the case (SSOC).  Any defect 
with respect to the timing of the VCAA notice, as to the 
claims for service connection on appeal, was harmless error 
for the reasons specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claims on appeal, VCAA was not law prior 
to November 2000.  Additionally, VCAA notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the June 2004 
and January 2005 notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claims on appeal were readjudicated 
in the March 2005 SSOC provided to the veteran.  The veteran 
has also been provided with every opportunity to submit 
evidence and argument in support of his claims on appeal, and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting argument in April 2005-at 
which time he indicated that he had no additional evidence to 
identify or to submit.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to both claims on 
appeal, the Board concludes that to decide this appeal would 
not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim on appeal.  
See 38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The RO obtained copies of 
all private and VA treatment records identified by the 
veteran.  Additionally, the RO afforded the veteran with 
appropriate VA examinations in 1992, 1993, 1995, 2004 and 
2005.  

The record also indicates that the veteran was provided with 
a copy of all of the RO rating decisions setting forth the 
general requirements of applicable law pertaining to evidence 
to support each of the claims on appeal, dated from March 
1994 to the present.  The general advisement was reiterated 
in the Statement of the Case (SOC) dated in August 1994 and 
SSOC dated in September 1995 and March 2005. 

The Board also finds that given the documented facts of this 
case, there is no need to remand the claim of service 
connection for a psychiatric disorder, claimed as memory and 
sleep impairment due to undiagnosed illness.  VA regulations 
provide that VA will assist the veteran by providing a 
medical examination or obtaining a medical opinion based upon 
review of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;  

(B)  Establishes that the veteran 
suffered an injury in service; and 

(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established injury in service.

      38 C.F.R. § 3.159(c)(4)(i).  

The record indicates that both components (B) and (C) are 
absent with regard to the claim of service connection for a 
psychiatric disorder, as service medical records are silent 
for any psychiatric disorder and there is no medical nexus 
evidence of record regarding the veteran's major depression 
first shown in 2004.  Specifically lacking is medical nexus 
evidence which suggests that the veteran's current major 
depression or reported sleep difficult may be associated with 
the veteran's active service.  Additionally, a psychiatric 
evaluation was provided as part of the veteran's examination 
in December 1993.  Accordingly, additional VA psychiatric 
examination is not indicated under VCAA given the facts of 
this case at this time.  38 C.F.R. § 3.159(c)(4)(i).  

The Board also finds that there is no duty on the part of VA 
to provide any additional VA medical examinations because, as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between her active service and the current disorders, 
if shown.  The appellant has not done so, and no evidence 
thus supportive has otherwise been obtained.  Here, as in 
Wells supra., the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the appellant has undiagnosed illnesses 
manifested by shortness of breath, memory lapses or sleep 
impairment, tailbone pain or numbness of the arms and hands, 
due to his military service on any basis, to include her 
service in the Persian Gulf.  


There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination).

Finally, the June 2004 and January 2005 VCAA notices advised 
the veteran of his need to submit or identify medical 
evidence in support of each of his claims on appeal.  The 
veteran neither submitted such evidence, nor did he identify 
such evidence.  Rather, the VA assisted him by obtaining 
private treatment records and VA examinations with nexus 
opinion, evidence which is not favorable to many of this 
claims.  Accordingly, with the above evidence of record, the 
claims of service connection for COPD with pulmonary 
empysema, claimed as shortness of breath, major depression, 
claimed as memory lapses and sleep impairment, arm and hands 
numbness and cramping, and tailbone pain, are properly 
denied.  See McManaway, 13 Vet. App. at 66.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review as 
to the claims for service connection.  



The Merits of the Claims for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This does not mean that any manifestation in service will 
permit service connection: to show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  (Emphasis added).  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  (Emphasis 
added).  

In Savage, it was held that Section 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  



Service Connection for Undiagnosed Illness:

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other nonmedical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  (Emphasis added).  To be "chronic" 
a disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).  

However, it has been held that the identification of a 
diagnosis, per se, renders consideration of an "undiagnosed 
illness" under statute and regulation inappropriate.  See 
VAOPGCPREC 8-98.  

Left Elbow and Right 5th Finger Disorders:  The veteran 
asserts that service connection is warranted for a left elbow 
disorder and a right fifth (little) finger distal 
interphalangeal joint fusion.  

The veteran's service medical records are silent for any 
complaint, injury or diagnosis of the left elbow or right 5th 
finger injury, including on examination (VA) in November 1992 
obtained in conjunction with his separation from service a 
few days later in December 1992.  However, a December 1993 VA 
examination report demonstrates a diagnosis, based on X-ray 
evidence, of mild degenerative joint disease of the left 
elbow.  The X-ray studies revealed a small spur at the tip of 
the olecranon process of the left elbow.  The veteran 
reported multiple joint pain.  X-rays of the fifth finger of 
the right hand revealed no arthritis, however, only fusion of 
the interphalangeal joint of the small finger of the right 
hand.  

The Board finds that service connection for left elbow 
arthritis is warranted on a presumptive basis-arthritis of 
the left elbow is shown within a year of the veteran's 
discharge from active duty.  38 C.F.R. §§ 3.309(a).  

Service connection is also warranted for the fusion of the 
distal phalangeal joint of the little finger of the veteran's 
right hand.  While service medical records are negative for 
any specific reference to a right fifth finger injury, the 
extensive medical evidence of record does not indicate any 
post-service injury.  The post-service medical evidence shows 
fusion of the interphalangeal joint of the right little 
finger, without arthritis, on VA examination in December 
1993, one year after his separation from active duty in 
December 1992.  

Having carefully considered the veteran's contentions in 
light of the evidence of record, the circumstance of his 
extended period of military service, and applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim for service connection for 
right little finger distal interphalangeal joint fusion will 
be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Other Claims of Service Connection:  As to the remaining 
claims on appeal, the Board has thoroughly reviewed all the 
evidence of record and after careful consideration of all 
procurable and assembled data, and finds that service 
connection is not warranted for COPD, with pulmonary 
empysema, to include shortness of breath; numbness and 
cramping of the arms and hands; tailbone pain; and major 
depression, claimed as memory lapses and sleep impairment.  
The denial of the claims includes theories of entitlement on 
all bases, to include as undiagnosed illnesses.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).      
  
The veteran had service in Southwest Asia from January 16, 
1991 to April 20, 1991.  Service medical and administrative 
records show that within a few days of his arrival at 
"Cement City," Saudi Arabia, the veteran reinjured an old 
back disorder.  He was hospitalized and treated, and 
underwent surgery.  He was then evacuated to Germany and out 
of the Persian Gulf Theater of operations effective in April 
1991.  See September 1991 Medical Board report; Narrative 
Summary, Scott Air Force Base and Medical Center, April 1991.  

As to the remaining claims on appeal, the Board finds that 
the veteran does not have a "qualifying chronic disability" 
for purposes of VA compensation.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1)(i).  A "qualifying chronic disability" 
means a chronic disability resulting from a medically 
unexplained chronic multi symptom illness such as muscle or 
joint pain or neurological signs or symptoms of the hands, 
fingers or tailbone, neuropsychological signs or symptoms, or 
signs or symptoms involving the respiratory system or sleep 
disturbances.  

Shortness of Breath:  The veteran asserts that he has had 
chronic shortness of breath since being exposed to the smoke 
from oil well fires while stationed in Saudi, Arabia.  

The objective medical evidence of record demonstrates that 
the veteran is diagnosed with COPD, with pulmonary emphysema, 
which is the result of a long history of cigarette smoking.  
That is, the appellant's complaints of shortness of breath 
have been attributed to a known diagnosis of COPD with 
pulmonary emphysema.  See Reports of VA pulmonary 
examinations dated in February 1995 and May 2004.  While the 
February 1995 VA examiner additionally noted the veteran's 
reported history of exposure to the smoke from oil-well fires 
while stationed in Saudi Arabia in early 1991, the examiner 
did not associate the diagnosis of COPD with such claimed 
exposure.  

In contrast, during VA general medical examination in May 
2004, the veteran's diagnosis of COPD was associated with his 
well documented, and virtually life-long history of cigarette 
smoking.  For example, on December 1993 VA lung examination, 
the veteran reported to have smoked one pack of cigarettes 
per day since the age of 10.  This evidence, including the 
May 2004 VA medical nexus opinion is uncontradicted by any 
other evidence of record.  

Service connection is thus not warranted for the veteran's 
shortness of breath because his diagnosis is COPD, with 
pulmonary empysema.  This diagnosis was first shown many 
years after the veteran's service, including his tour of duty 
in Saudi Arabia.  The claim of service connection for 
shortness of breath must be denied as associated with a 
diagnosis of COPD.  See VAOPGCPREC 8-98.  

The Board notes that the record does not show that the 
veteran was ever exposed to heavy smoke from oil-well fires 
while stationed in Saudi Arabia, particularly in light of the 
back injury on his second or third day in Saudi Arabia.  
However, assuming arguendo that he was so exposed, the 
preponderance of the competent evidence would remain against 
the claim as service medical records are silent for 
complaints of shortness of breath, and the veteran's 
cigarette related COPD is not shown for many years after the 
veteran's discharge.  

The veteran was seen in service in January 1991 for a cough 
with a fever.  Chest X-ray studies were negative.  The 
examiner noted that the veteran had been a cigarette smoker, 
one pack per day, for 20 years.  The veteran denied any 
shortness of breath or chronic cough on report of medical 
history dated in June 1991.  No complaint of such exposure 
was noted and no pertinent disorder was found on examination.  
Additionally, no pertinent complaint was made on VA 
examination in November 1992, in conjunction with the 
veteran's separation from service.  The veteran's lungs were 
again negative on VA examination in December 1993.  
The Board finds that the evidence of record, including the 
service medical record and particularly the uncontradicted 
May 2004 VA medical opinion, weighs against the claim of 
service connection for COPD with pulmonary empysema, to 
include shortness of breath claimed as due to undiagnosed 
illness.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).  The claim is denied as the evidence of record 
is not favorable.  

Memory Lapses and Poor Sleep:  As for the claim of service 
connection for a psychiatric disorder, claimed as memory 
lapses and poor sleep due to undiagnosed illness, the 
objective medical evidence of record does not support the 
claim.  Service medical records show no complaint, treatment 
or diagnosis of any psychiatric disorder, including memory 
lapses or poor sleep, in service, on separation examination 
in November 1992, or on VA examination in December 1993, a 
year after his separation from service.  The veteran had no 
psychiatric complaint on examination at separation from 
service in November 1992.  The VA examination report of 
December 1993 included psychiatric and personality testing 
which was within normal limits.  Additionally, the veteran 
reported no memory or sleep complaints at that time.  

VA treatment records show a first psychiatric diagnosis of 
major depression, single episode, in September 2003.  
However, in May 2004, notation was made that the veteran had 
no active psychiatric symptoms.  More recent VA treatment 
records show a diagnosis of major depression, with occasional 
difficulty staying sleep.  This diagnosis was shown many 
years after the veteran's discharge from active service, and 
there is no evidence to suggest that is it related to 
service, or to his tour of duty in Saudi Arabia; or that it 
has been continuous since such service..  

In denying the claim, the Board notes that the private and VA 
treatment records on file, dated from 1992 to the present, 
show no chronic sleep impairment or memory lapses so as to 
constitute a medically unexplained chronic multi symptom 
illness under 38 C.F.R. § 3.317.  Private treatment records 
of 1991 to the present are entirely silent for any complaint 
of sleep difficulty.  In September 2003, the veteran was 
noted to be using a prescription medication which maintained 
his sleep.  In September 2004, the veteran reported some 
difficulty staying asleep due to occasional bad dreams.  
Reference to service was not made.  

Apart from the above, the veteran's psychiatric symptoms are 
diagnosed as attributable to major depression.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
Accordingly, service connection for this psychiatric 
disorder, to include as neuropsychological signs or symptoms 
due to undiagnosed illness, is not warranted.  See VAOPGCPREC 
8-98.   Otherwise, the veteran's complaints of memory lapses 
and sleep impairment are not shown to have been "chronic" 
under 38 C.F.R. § 3.317: The medical evidence does not show 
that the veteran had chronic symptoms of memory lapses or 
sleep impairment existing for a period of six months or more, 
and the medical evidence does not show intermittent episodes 
of such symptoms, with improvement and worsening over a six-
month period.  

The evidence of record shows no treatment for claimed memory 
lapses.  Psychiatric examination in December 1993 was 
negative.  The veteran's complaints of memory lapses are not 
shown to be "chronic" under 38 C.F.R. § 3.317.  Although some 
complaints of sleep difficulty are shown, the objective 
medical evidence of record shows this symptom only recently, 
without chronicity of sleep impairment until years after his 
separation from service.  With no evidence of chronic 
symptoms of memory lapses or sleep impairment in service or 
soon thereafter, and with no medical nexus evidence of 
record, the claims of service connection for memory lapses 
and for sleep impairment, to include as due to undiagnosed 
illness, must be denied on all bases.  

Tailbone Pain and Numbness of the Arms and Hands:  As to the 
issue of service connection for tailbone pain, the claim must 
fail as the evidence of record shows no chronic complaints or 
symptoms of tailbone pain, either in service or thereafter.  
That is, the evidence of record is entirely devoid of any 
"objective indications," whether perceptible to an examining 
physician or other nonmedical indicators capable of 
independent verification, regarding claimed tailbone pain, as 
required by 38 C.F.R. § 3.317(a)(2).  Service medical records 
and VA reports of examinations of November 1992 (separation 
examination), December 1993, February 1995, January 2005, 
March 2005 and May 2005 are silent for objective indications 
of the claimed disorder.  

Similarly, the evidence of record shows no objective 
indications of numbness of the arms and hands, apart from 
that which is the result of service connected cervical 
strain, currently evaluated as 10 percent disabling.  That 
is, service medical records and VA reports of examinations of 
November 1992 (separation examination) are silent for any 
pertinent complaint.  The veteran reported a dull aching in 
the neck and numbness in the arms and hands on VA examination 
in December 1993, but the examiner did not associate the 
symptoms with the veteran's prior service.  Additionally, 
later private and VA medical evidence suggests that these 
symptoms are due to service-connected cervical strain.  See 
private treatment records of 2001 and VA examination report 
of January 2005.  

To merit an award of service connection, the veteran must 
submit competent evidence establishing the existence of a 
disability resulting from service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As to the tailbone pain and 
numbness of the arms and hands, there is no evidence, other 
than the veteran's own assertions establishing that he has 
symptoms of the claimed disorders, apart from service-
connected cervical spine strain.  The veteran's assertions in 
this regard are insufficient to diagnose a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Accordingly, the claims of service 
connection for tailbone pain and numbness of the arms and 
hands are denied.  

Summary:  Although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
with the claims not granted herein, the preponderance of the 
evidence is against the claims of entitlement to service 
connection for COPD with pulmonary empysema, claimed as 
shortness of breath, major depression, claimed as memory 
lapses and sleep impairment, arm and hands numbness and 
tailbone pain, to include as due to undiagnosed illness.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (2990).  


ORDER

Service connection for a left elbow spur is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  

Service connection for right fifth finger fusion, distal 
interphalangeal joint, is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.  

Service connection for chronic obstructive pulmonary disease 
(COPD), to include as shortness of breath due to undiagnosed 
illness, is denied.  

Service connection for numbness and cramping in the arms and 
hands, to include as due to undiagnosed illness, is denied.  

Service connection for tailbone pain, to include as due to 
undiagnosed illness, is denied.  

Service connection for an acquired psychiatric disorder, 
claimed as memory and sleep impairment, to include as due to 
undiagnosed illness, is denied.  




	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


